Exhibit 10.1
 
 
2010 INCENTIVE PLAN
OF
WESTERN REFINING, INC.
 





--------------------------------------------------------------------------------



 



 

              ARTICLE I ESTABLISHMENT, PURPOSE AND DURATION     1  
1.1
  Establishment     1  
1.2
  Purpose of the Plan     1  
1.3
  Duration of Plan     1           ARTICLE II DEFINITIONS     1  
2.1
  Affiliate     1  
2.2
  Award     1  
2.3
  Award Agreement     1  
2.4
  Board     1  
2.5
  Cash-Based Award     1  
2.6
  Code     1  
2.7
  Committee     1  
2.8
  Company     2  
2.9
  Corporate Change     2  
2.10
  Director     2  
2.11
  Disability     2  
2.12
  Dividend Equivalent     2  
2.13
  Employee     2  
2.14
  Entity     2  
2.15
  Exchange Act     2  
2.16
  Fair Market Value     2  
2.17
  Fiscal Year     2  
2.18
  Holder     2  
2.19
  ISO     2  
2.20
  Minimum Statutory Tax Withholding Obligation     2  
2.21
  NSO     2  
2.22
  Option     2  
2.23
  Option Price     2  
2.24
  Other Share-Based Award     2  
2.25
  Parent Corporation     3  
2.26
  Performance Goals     3  
2.27
  Performance Share Award     3  
2.28
  Performance Unit Award     3  
2.29
  Period of Restriction     3  
2.30
  Plan     3  
2.31
  Restricted Shares     3  
2.32
  Restricted Share Award     3  
2.33
  RSU     3  
2.34
  RSU Award     3  
2.35
  SAR     3  
2.36
  Section 409A     3  
2.37
  Share or Shares     3  
2.38
  Subsidiary Corporation     3  
2.39
  Substantial Risk of Forfeiture     3  


i



--------------------------------------------------------------------------------



 



             
2.40
  Ten Percent Shareholder     3  
2.41
  Termination of Employment     4           ARTICLE III ELIGIBILITY AND
PARTICIPATION     4  
3.1
  Eligibility     4  
3.2
  Participation     4           ARTICLE IV GENERAL PROVISIONS RELATING TO AWARDS
    4  
4.1
  Authority to Grant Awards     4  
4.2
  Dedicated Shares; Maximum Awards     4  
4.3
  Non-Transferability     5  
4.4
  Requirements of Law     5  
4.5
  Changes in the Company’s Capital Structure     5  
4.6
  Forfeiture for Cause     7  
4.7
  Forfeiture Events     7  
4.8
  Award Agreements     7  
4.9
  Amendments of Award Agreements     8  
4.10
  Rights as Shareholder     8  
4.11
  Issuance of Shares     8  
4.12
  Restrictions on Shares Received     8  
4.13
  Compliance With Section 409A     8           ARTICLE V OPTIONS     8  
5.1
  Authority to Grant Options     8  
5.2
  Type of Options Available     8  
5.3
  Option Agreement     8  
5.4
  Option Price     8  
5.5
  Duration of Option     9  
5.6
  Amount Exercisable     9  
5.7
  Exercise of Option     9  
5.8
  Notification of Disqualifying Disposition     9  
5.9
  No Rights as Shareholder     9  
5.10
  $100,000 Limitation on ISOs     9           ARTICLE VI SHARE APPRECIATION
RIGHTS     10  
6.1
  Authority to Grant SAR Awards     10  
6.2
  General Terms     10  
6.3
  SAR Agreement     10  
6.4
  Term of SAR     10  
6.5
  Exercise of SAR     10  
6.6
  Payment of SAR Amount     10  
6.7
  Termination of Employment     10           ARTICLE VII RESTRICTED SHARE AWARDS
    10  
7.1
  Restricted Share Awards     10  
7.2
  Restricted Share Award Agreement     11  
7.3
  Holder’s Rights as Shareholder     11  

ii



--------------------------------------------------------------------------------



 



              ARTICLE VIII RESTRICTED SHARE UNIT AWARDS     11  
8.1
  Authority to Grant RSU Awards     11  
8.2
  RSU Award     11  
8.3
  RSU Award Agreement     11  
8.4
  Dividend Equivalents     11  
8.5
  Form of Payment Under RSU Award     11  
8.6
  Time of Payment Under RSU Award     11  
8.7
  No Rights as a Shareholder     11           ARTICLE IX PERFORMANCE SHARE
AWARDS AND PERFORMANCE UNIT AWARDS     12  
9.1
  Authority to Grant Performance Share Awards and Performance Unit Awards     12
 
9.2
  Performance Goals     12  
9.3
  Time of Establishment of Performance Goals     12  
9.4
  Award Agreement     12  
9.5
  Form of Payment Under Performance Unit Award     12  
9.6
  Time of Payment Under Performance Unit Award     13  
9.7
  Holder’s Rights as Shareholder With Respect to Performance Awards     13  
9.8
  Increases Prohibited     13  
9.9
  Shareholder Approval     13           ARTICLE X OTHER SHARE-BASED AWARDS    
13  
10.1
  Authority to Grant Other Share-Based Awards     13  
10.2
  Value of Other Share-Based Award     13  
10.3
  Payment of Other Share-Based Award     13  
10.4
  Termination of Employment     13           ARTICLE XI CASH-BASED AWARDS     13
 
11.1
  Authority to Grant Cash-Based Awards     13  
11.2
  Value of Cash-Based Award     14  
11.3
  Payment of Cash-Based Award     14  
11.4
  Termination of Employment     14           ARTICLE XII SUBSTITUTION AWARDS    
14           ARTICLE XIII ADMINISTRATION     14  
13.1
  Awards     14  
13.2
  Authority of the Committee     14  
13.3
  Decisions Binding     15  
13.4
  No Liability     15           ARTICLE XIV AMENDMENT OR TERMINATION OF PLAN    
15  
14.1
  Amendment, Modification, Suspension, and Termination     15  
14.2
  Awards Previously Granted     15           ARTICLE XV MISCELLANEOUS     15  
15.1
  Unfunded Plan/No Establishment of a Trust Fund     15  
15.2
  No Employment Obligation     16  
15.3
  Tax Withholding     16  
15.4
  Gender and Number     16  
15.5
  Severability     16  

iii



--------------------------------------------------------------------------------



 



             
15.6
  Headings     16  
15.7
  Other Compensation Plans     16  
15.8
  Other Awards     17  
15.9
  Successors     17  
15.10
  Law Limitations/Governmental Approvals     17  
15.11
  Delivery of Title     17  
15.12
  Inability to Obtain Authority     17  
15.13
  Fractional Shares     17  
15.14
  Investment Representations     17  
15.15
  Persons Residing Outside of the United States     17  
15.16
  Governing Law     17  



iv



--------------------------------------------------------------------------------



 



ARTICLE I

 
Establishment, Purpose and Duration
 
1.1  Establishment.  The Company hereby establishes an incentive compensation
plan, to be known as the “2010 Incentive Plan,” as set forth in this document.
The Plan permits the grant of Options, SARs, Restricted Shares, RSUs,
Performance Share Awards, Performance Unit Awards, Cash-Based Awards and Other
Share-Based Awards. The Plan shall become effective on the date the Plan is
approved by the shareholders of the Company (the “Effective Date”).
 
1.2  Purpose of the Plan.  The Plan is intended to advance the best interests of
the Company, its Affiliates and its shareholders by providing those persons who
have substantial responsibility for the management and growth of the Company and
its Affiliates with additional performance incentives and an opportunity to
obtain or increase their proprietary interest in the Company, thereby
encouraging them to continue in their employment or affiliation with the Company
or its Affiliates.
 
1.3  Duration of Plan.  The Plan shall continue indefinitely until it is
terminated pursuant to Section 14.1. No ISOs may be granted under the Plan on or
after the tenth anniversary of the Effective Date. The applicable provisions of
the Plan will continue in effect with respect to an Award granted under the Plan
for as long as such Award remains outstanding.
 
ARTICLE II

 
Definitions
 
The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.
 
2.1 “Affiliate” means any Entity that, directly or indirectly, controls, is
controlled by, or is under common control with, the Company. For purposes of the
preceding sentence, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Entity, shall mean the possession, directly or indirectly, of the power (a) to
vote more than fifty percent (50%) of the securities having ordinary voting
power for the election of directors (or other governing body) of the controlled
Entity, or (ii) to direct or cause the direction of the management and policies
of the controlled Entity, whether through the ownership of voting securities or
by contract or otherwise.
 
2.2 “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Shares, RSUs, Performance Share Awards, Performance
Unit Awards, Other Share-Based Awards and Cash-Based Awards, in each case
subject to the terms and provisions of the Plan, the consideration for which may
be services rendered to the Company and/or its Affiliates.
 
2.3 “Award Agreement” means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.
 
2.4 “Board” means the board of directors of the Company.
 
2.5 “Cash-Based Award” means an Award granted pursuant to Article XI.
 
2.6 “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.
 
2.7 “Committee” means a committee of at least two persons, who are members of
the Compensation Committee of the Board and are appointed by the Compensation
Committee of the Board, or, to the extent it chooses to operate as the
Committee, the Compensation Committee of the Board. Each member of the Committee
in respect of his or her participation in any decision with respect to an Award
intended to satisfy the requirements of section 162(m) of the Code must satisfy
the requirements of “outside director” status within the meaning of
section 162(m) of the Code; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. As to Awards, grants or
other transactions that are authorized by the Committee and that are


1



--------------------------------------------------------------------------------



 



intended to be exempt under Rule 16b-3 under the Exchange Act, the requirements
of Rule 16b-3(d)(1) under the Exchange Act with respect to committee action must
also be satisfied.
 
2.8 “Company” means Western Refining, Inc. or any successor or continuing Entity
(by acquisition, reincorporation, redomestication, plan or scheme of
arrangement, share exchange, merger, amalgamation, consolidation or otherwise).
 
2.9 “Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).
 
2.10 “Director” means a director of the Company who is not an Employee.
 
2.11 “Disability” means as determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of the Holder that would
entitle him to payment of disability income payments under the Company’s
long-term disability insurance policy or plan for Employees as then in effect;
or in the event that the Holder is not covered, for whatever reason, under the
Company’s long-term disability insurance policy or plan for Employees or in the
event the Company does not maintain such a long-term disability insurance
policy, “Disability” means a permanent and total disability as defined in
section 22(e)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.
 
2.12 “Dividend Equivalent” means a payment equivalent in amount to dividends
paid to the Company’s shareholders.
 
2.13 “Employee” means a person employed by the Company or any Affiliate.
 
2.14 “Entity” means any company, corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or any other entity or organization.
 
2.15 “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.
 
2.16 “Fair Market Value” of the Shares as of any particular date means (1) if
the Shares are traded on a stock exchange, the closing sale price of the Shares
on that date as reported on the principal securities exchange on which the
Shares are traded, or (2) if the Shares are traded in the over-the-counter
market, the average between the high bid and low asked price on that date as
reported in such over-the-counter market; provided that (a) if the Shares are
not so traded, (b) if no closing price or bid and asked prices for the Shares
were so reported on that date or (c) if, in the discretion of the Committee,
another means of determining the fair market value of a Share at such date shall
be necessary or advisable, the Committee may provide for another means for
determining such fair market value.
 
2.17 “Fiscal Year” means the Company’s fiscal year.
 
2.18 “Holder” means a person who has been granted an Award or any person who is
entitled to receive Shares or cash under an Award.
 
2.19 “ISO” means an Option that is intended to be an “incentive stock option”
that satisfies the requirements of section 422 of the Code.
 
2.20 “Minimum Statutory Tax Withholding Obligation” means, with respect to an
Award, the amount the Company or an Affiliate is required to withhold for
federal, state, cantonal, local or similar taxes based upon the applicable
minimum statutory withholding rates required by the relevant tax authorities.
 
2.21 “NSO” means an Option that is intended to be a “nonqualified stock option”
that does not satisfy the requirements of section 422 of the Code.
 
2.22 “Option” means an option to purchase Shares granted pursuant to Article V.
 
2.23 “Option Price” shall have the meaning ascribed to that term in Section 5.4.
 
2.24 “Other Share-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms and provisions of the Plan that is granted
pursuant to Article X.


2



--------------------------------------------------------------------------------



 



2.25 “Parent Corporation” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
action or transaction, each of the corporations other than the Company owns
stock or shares possessing 50 percent or more of the total combined voting power
of all classes of stock or shares in one of the other corporations in the chain.
 
2.26 “Performance Goals” means one or more of the criteria described in
Section 9.2 on which the performance goals applicable to an Award are based.
 
2.27 “Performance Share Award” means an Award designated as a performance share
award granted to a Holder pursuant to Article IX.
 
2.28 “Performance Unit Award” means an Award designated as a performance unit
award granted to a Holder pursuant to Article IX.
 
2.29 “Period of Restriction” means the period during which Restricted Shares are
subject to a substantial risk of forfeiture (or absolute right of the Company to
repurchase), whether based on the passage of time, the achievement of
performance goals, or upon the occurrence of other events as determined by the
Committee, in its discretion.
 
2.30 “Plan” means the 2010 Incentive Plan, as set forth in this document as it
may be amended from time to time.
 
2.31 “Restricted Shares” means restricted Shares issued or granted under the
Plan pursuant to Article VII.
 
2.32 “Restricted Share Award” means an authorization by the Committee to issue
or transfer Restricted Shares to a Holder.
 
2.33 “RSU” means a restricted share unit credited to a Holder’s ledger account
maintained by the Company pursuant to Article VIII.
 
2.34 “RSU Award” means an Award granted pursuant to Article VIII.
 
2.35 “SAR” means a share appreciation right granted under the Plan pursuant to
Article VI.
 
2.36 “Section 409A” means section 409A of the Code and Department of Treasury
rules and regulations issued thereunder.
 
2.37 “Share” or “Shares” means a common share or shares, par value U.S.$0.01 per
share, of the Company, or, in the event that the Shares are later changed into
or exchanged for a different class of shares or securities of the Company or
another Entity, that other share or security. Shares may be represented by a
certificate or by book or electronic entry.
 
2.38 “Subsidiary Corporation” means any company or corporation (other than the
Company) in an unbroken chain of companies or corporations beginning with the
Company if, at the time of the action or transaction, each of the companies or
corporations other than the last company or corporation in an unbroken chain
owns stock or shares possessing 50 percent or more of the total combined voting
power of all classes of stock or shares in one of the other companies or
corporations in the chain.
 
2.39 “Substantial Risk of Forfeiture” shall have the meaning ascribed to that
term in section 409A of the Code and Department of Treasury guidance issued
thereunder.
 
2.40 “Ten Percent Shareholder” means an individual who, at the time the Option
is granted, owns more than ten percent of the total combined voting power of all
classes of shares or series of shares of the Company or of any Parent
Corporation or Subsidiary Corporation. An individual shall be considered as
owning the shares owned, directly or indirectly, by or for his brothers and
sisters (whether by the whole or half blood), spouse, ancestors and lineal
descendants; and shares owned, directly or indirectly, by or for a company,
corporation, partnership, estate or trust, shall be considered as being owned
proportionately by or for its shareholders, partners or beneficiaries.


3



--------------------------------------------------------------------------------



 



2.41 “Termination of Employment” means, in the case of an Award other than an
ISO, the termination of the Award recipient’s employment relationship with the
Company and all Affiliates. “Termination of Employment” means, in the case of an
ISO, the termination of the Optionee’s employment relationship with all of the
Company, any Parent Corporation, any Subsidiary Corporation and any parent or
subsidiary corporation (within the meaning of section 422(a)(2) of the Code) of
any such corporation that issues or assumes an ISO in a transaction to which
section 424(a) of the Code applies.
 
ARTICLE III

 
Eligibility and Participation
 
3.1  Eligibility.  Except as otherwise specified in this Section 3.1, the
persons who are eligible to receive Awards under the Plan are Employees and
Directors. In no event will an ISO be granted to any person other than a key
Employee.
 
3.2  Participation.  Subject to the terms and provisions of the Plan, the
Committee may, from time to time, select the persons to whom Awards shall be
granted and shall determine the nature and amount of each Award.
 
ARTICLE IV

 
General Provisions Relating to Awards
 
4.1  Authority to Grant Awards.  The Committee may grant Awards to those
eligible persons as the Committee shall from time to time determine, under the
terms and conditions of the Plan. Subject only to any applicable limitations set
out in the Plan, the number of Shares or other value to be covered by any Award
to be granted under the Plan shall be as determined by the Committee in its sole
discretion. The Committee may from time to time authorize the Chief Executive
Officer of the Company to grant Awards to eligible persons who are not officers
or directors of the Company subject to the provisions of Section 16 of the
Exchange Act and as inducements to hire prospective Employees who will not be
officers or directors of the Company subject to the provisions of Section 16 of
the Exchange Act.
 
4.2  Dedicated Shares; Maximum Awards.  The aggregate number of Shares with
respect to which Awards may be granted under the Plan is 3.85 million
(3,850,000). The maximum number of Shares with respect to which Options may be
granted to an Employee or Director during a Fiscal Year is five hundred thousand
(500,000). The maximum number of shares with respect to which SARs may be
granted to an Employee during a Fiscal Year is five hundred thousand (500,000).
Each of the foregoing numerical limits stated in this Section 4.2 shall be
subject to adjustment in accordance with the provisions of Section 4.5. The
number of Shares stated in this Section 4.2 shall also be increased by such
number of Shares as become subject to substitute Awards granted pursuant to
Article XII; provided, however, that such increase shall be conditioned upon the
approval of the shareholders of the Company to the extent shareholder approval
is required by law or applicable stock exchange rules. If Shares are not issued
or are withheld from payment of an Award to satisfy tax obligations with respect
to the Award, such Shares will not be added back to the aggregate number of
Shares with respect to which Awards may be granted under the Plan but will count
against the aggregate number of Shares with respect to which Awards may be
granted under the Plan. If Shares are tendered in payment of an Option Price of
an Option, such Shares will not be added back to the aggregate number of Shares
with respect to which Awards may be granted under the Plan. To the extent that
any outstanding Award is forfeited or cancelled for any reason or is settled in
cash in lieu of Shares, the Shares allocable to such portion of the Award may
again be subject to an Award granted under the Plan. When a SAR is settled in
Shares, the number of Shares subject to the SAR under the SAR Award Agreement
will be counted against the aggregate number of Shares with respect to which
Awards may be granted under the Plan as one Share for every Share subject to the
SAR, regardless of the number of Shares used to settle the SAR upon exercise.


4



--------------------------------------------------------------------------------



 



4.3  Non-Transferability.  Except as specified in the applicable Award
Agreements or in domestic relations court orders, an Award shall not be
transferable by the Holder other than by will or under the laws of descent and
distribution, and shall be exercisable, during the Holder’s lifetime, only by
him or her. Any attempted assignment of an Award in violation of this
Section 4.3 shall be null and void. In the discretion of the Committee, any
attempt to transfer an Award other than under the terms of the Plan and the
applicable Award Agreement may terminate the Award. No ISO granted under the
Plan may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, all ISOs granted to an Employee under the Plan shall be exercisable
during his or her lifetime only by the Employee, and after that time, by the
Employee’s heirs or estate.
 
4.4  Requirements of Law.  The Company shall not be required to sell or issue
any Shares under any Award if issuing those Shares would constitute or result in
a violation by the Holder or the Company of any provision of any law, statute or
regulation of any governmental authority or applicable stock exchange.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any Shares unless
the Committee has received evidence satisfactory to it to the effect that the
Holder will not transfer the Shares except in accordance with applicable law,
including receipt of an opinion of counsel satisfactory to the Company to the
effect that any proposed transfer complies with applicable law. The
determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
Shares covered by the Plan pursuant to applicable securities laws of any country
or any political subdivision. In the event the Shares issuable upon exercise of
an Option or pursuant to any other Award are not registered, the Company may
imprint on the certificate evidencing the Shares any legend that counsel for the
Company considers necessary or advisable to comply with applicable law, or,
should the Shares be represented by book or electronic entry, rather than a
certificate, the Company may take such steps to restrict transfer of the Shares
as counsel for the Company considers necessary or advisable to comply with
applicable law. The Company shall not be obligated to take any other affirmative
action in order to cause or enable the exercise of an Option or any other Award,
or the issuance of Shares pursuant thereto, to comply with any law or regulation
of any governmental authority.
 
4.5  Changes in the Company’s Capital Structure.
 
(a) The existence of outstanding Awards shall not affect in any way the right or
power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any acquisition, merger,
redomestication, plan or scheme of arrangement, share exchange, amalgamation or
consolidation of the Company, any issue of bonds, debentures or shares,
including preferred or prior preference shares ahead of or affecting the Shares
or Share rights, the winding up, dissolution or liquidation of the Company, any
sale or transfer of all or any part of its assets or business or any other
corporate act or proceeding, whether of a similar character or otherwise.
 
(b) If the Company shall effect a subdivision or consolidation of Shares or
other capital readjustment, the payment of a Share dividend or bonus issue, or
other increase or reduction of the number of Shares issued and outstanding,
without receiving compensation therefor in money, services or property, then
(1) the number, class or series and price per Share subject to outstanding
Options or other Awards under the Plan shall be appropriately adjusted in such a
manner as to entitle a Holder to receive upon exercise of an Option or other
Award, for the same aggregate cash consideration, the equivalent total number
and class or series of Shares the Holder would have received had the Holder
exercised his or her Option or other Award in full immediately prior to the
event requiring the adjustment, and (2) the number and class or series of Shares
then reserved to be issued under the Plan shall be adjusted by substituting for
the total number and class or series of Shares then reserved, that number and
class or series of Shares that would have been received by the owner of an equal
number of issued and outstanding Shares of each class or series of Shares as the
result of the event requiring the adjustment.
 
(c) If while unexercised Options or other Awards remain outstanding under the
Plan (1) the Company shall not be the surviving Entity in any acquisition,
merger, amalgamation, consolidation, reorganization, redomestication, plan or
scheme of arrangement, share exchange or other similar transaction (or survives
only


5



--------------------------------------------------------------------------------



 



as a subsidiary of an Entity), (2) the Company sells, leases or exchanges or
agrees to sell, lease or exchange all or substantially all of its assets to any
other person or Entity (other than an Entity wholly-owned by the Company),
(3) the Company is to be wound up or dissolved or (4) the Company is a party to
any other corporate transaction (as defined under section 424(a) of the Code and
applicable Department of Treasury regulations) that is not described in clauses
(1), (2) or (3) of this sentence (each such event is referred to herein as a
“Corporate Change”), then, except as otherwise provided in an Award Agreement or
another agreement between the Holder and the Company, or as a result of the
Committee’s effectuation of one or more of the alternatives described below,
there shall be no acceleration of the time at which any Award then outstanding
may be exercised, and no later than ten days after any approval by the
shareholders of the Company of such Corporate Change, the Committee, acting in
its sole and absolute discretion without the consent or approval of any Holder,
subject to applicable law, shall act to effect one or more of the following
alternatives, which may vary among individual Holders and which may vary among
Awards held by any individual Holder (provided that, with respect to a
reincorporation, merger, redomestication, plan or scheme of arrangement, share
exchange or amalgamation in which Holders of the Company’s common shares will
receive one common share of the successor or continuing Entity for each common
share of the Company, none of such alternatives shall apply and, without
Committee action, each Award shall automatically convert into a similar award of
the successor or continuing Entity exercisable for the same number of common
shares of the successor as the Award was exercisable for common Shares of the
Company):
 
(1) accelerate the time at which some or all of the Awards then outstanding may
be exercised so that such Awards may be exercised in full for a limited period
of time on or before a specified date fixed by the Committee, after which
specified date all such Awards that remain unexercised and all rights of Holders
thereunder shall terminate;
 
(2) require the mandatory surrender to the Company by all or selected Holders of
some or all of the then outstanding Awards held by such Holders (irrespective of
whether such Awards are then exercisable under the provisions of the Plan or the
applicable Award Agreement evidencing such Award) as of a date specified by the
Committee, in which event the Committee shall thereupon cancel such Award and
the Company shall pay to each such Holder an amount of cash per share equal to
the excess, if any, of the per share price offered to shareholders of the
Company in connection with such Corporate Change over the exercise prices under
such Award for such shares;
 
(3) with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an Entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such Entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Shares subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Shares is not greater
than the excess of the aggregate fair market value of all Shares subject to the
Award immediately before such assumption or substitution over the aggregate
exercise price of such Shares, and (B) the assumed rights under such existing
Award or the substituted rights under such new Award, as the case may be, will
have the same terms and conditions as the rights under the existing Award
assumed or substituted for, as the case may be;
 
(4) provide that the number and class or series of Shares covered by an Award
(whether vested or unvested) theretofore granted shall be adjusted so that such
Award when exercised shall thereafter cover the number and class or series of
Shares or other securities or property (including, without limitation, cash) to
which the Holder would have been entitled pursuant to the terms of the agreement
or plan relating to such Corporate Change if, immediately prior to such
Corporate Change, the Holder had been the holder of record of the number of
Shares then covered by such Award; or


6



--------------------------------------------------------------------------------



 



(5) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).
 
In effecting one or more of the alternatives set out in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, subject to applicable law, may accelerate the
time at which some or all Awards then outstanding may be exercised.
 
(d) In the event of changes in the issued and outstanding Shares by reason of
recapitalizations, reorganizations, mergers, amalgamations, consolidations,
redomestications, plans or schemes of arrangement, share exchanges,
combinations, subdivisions, exchanges or other relevant changes in
capitalization occurring after the date of the grant of any Award and not
otherwise provided for by this Section 4.5, any outstanding Award and any Award
Agreement evidencing such Award shall be subject to adjustment by the Committee
in its sole and absolute discretion as to the number and price of Shares or
other consideration subject to such Award. In the event of any such change in
the issued and outstanding Shares, the aggregate number of Shares available
under the Plan may be appropriately adjusted by the Committee, whose
determination shall be conclusive.
 
(e) After (i) the acquisition of the Company by an Entity, (ii) the merger of
one or more Entities into the Company or (iii) a consolidation or amalgamation
of the Company and one or more Entities in which the Company shall be the
surviving Entity, each Holder shall be entitled to have his Restricted Shares
appropriately adjusted based on the manner in which the Shares were adjusted
under the terms of the agreement of acquisition, merger, amalgamation or
consolidation.
 
(f) The issuance by the Company of shares of any class or series, or securities
convertible into, or exchangeable for, shares of any class or series, for cash
or property, or for labor or services either upon direct sale or upon the
exercise of rights or warrants to subscribe for them, or upon conversion or
exchange of shares or obligations of the Company convertible into, or
exchangeable for, shares or other securities, shall not affect, and no
adjustment by reason of such issuance shall be made with respect to, the number,
class or series, or price of Shares then subject to outstanding Options or other
Awards.
 
4.6  Forfeiture for Cause.  Notwithstanding any other provision of the Plan or
an Award Agreement, if the Committee finds by a majority vote that a Holder,
before or after his Termination of Employment (a) committed fraud, embezzlement,
theft, felony or an act of dishonesty in the course of his employment by the
Company or an Affiliate which conduct damaged the Company or an Affiliate or
(b) disclosed trade secrets of the Company or an Affiliate, then as of the date
the Committee makes its finding, any Awards awarded to the Holder that have not
been exercised by the Holder (including all Awards that have not yet vested)
will be forfeited to the Company (including by way of an absolute right of the
Company to purchase or obligate the transfer of any issued Shares or rights to
subscribe therefore for such consideration, if any, as the Committee may
determine in its sole discretion). The findings and decision of the Committee
with respect to such matter, including those regarding the acts of the Holder
and the damage done to the Company, will be final for all purposes. No decision
of the Committee, however, will affect the finality of the discharge of the
individual by the Company or an Affiliate.
 
4.7  Forfeiture Events.  The Committee may specify in an Award Agreement that
the Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, Termination of Employment for cause, termination of the Holder’s
provision of services to the Company or its Affiliates, violation of material
policies of the Company and its Affiliates, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the Holder, or
other conduct by the Holder that is detrimental to the business or reputation of
the Company and its Affiliates.
 
4.8  Award Agreements.  Each Award shall be embodied in a written agreement that
shall be subject to the terms and conditions of the Plan. The Award Agreement
shall be signed by an executive officer of the


7



--------------------------------------------------------------------------------



 



Company, other than the Holder, on behalf of the Company, and may be signed by
the Holder to the extent required by the Committee. However, the date of grant
of any Award for all purposes shall be the date such Award is approved by the
Committee (or approved by the Chief Executive Officer for grants pursuant to the
authorization permitted under Section 4.1) or such later date as is specified in
the relevant approval, and not the date the Award Agreement is signed. The Award
Agreement may specify the effect of a change in control on the Award. The Award
Agreement may contain any other provisions that the Committee in its discretion
shall deem advisable which are not inconsistent with the terms and provisions of
the Plan.
 
4.9  Amendments of Award Agreements.  The terms of any outstanding Award under
the Plan may be amended from time to time by the Committee in its discretion in
any manner that it deems appropriate and that is consistent with the terms of
the Plan. However, no such amendment shall adversely affect in a material manner
any right of a Holder without his or her written consent. Except as specified in
Section 4.5(b), the Committee may not directly or indirectly lower the exercise
price of a previously granted Option or the grant price of a previously granted
SAR.
 
4.10  Rights as Shareholder.  A Holder shall not have any rights as a
shareholder with respect to Shares covered by an Option, a SAR, an RSU, a
Performance Share Unit, or an Other Share-Based Award until the date, if any,
such Shares are issued by the Company; and, except as otherwise provided in
Section 4.5, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such Shares.
 
4.11  Issuance of Shares.  Shares, when issued, may be represented by a
certificate or by book or electronic entry.
 
4.12  Restrictions on Shares Received.  Subject to applicable law, the Committee
may impose such conditions and/or restrictions on any Shares issued pursuant to
an Award as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Holder hold the Shares for a
specified period of time.
 
4.13  Compliance With Section 409A.  Awards shall be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A. The exercisability of an Option shall
not be extended to the extent that such extension would subject the Holder to
additional taxes under Section 409A.
 
ARTICLE V

 
Options
 
5.1  Authority to Grant Options.  Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant Options under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine.
 
5.2  Type of Options Available.  Options granted under the Plan may be NSOs or
ISOs.
 
5.3  Option Agreement.  Each Option grant under the Plan shall be evidenced by
an Award Agreement that shall specify (a) whether the Option is intended to be
an ISO or an NSO, (b) the Option Price, (c) the duration of the Option, (d) the
number of Shares to which the Option pertains, (e) the exercise restrictions
applicable to the Option and (f) such other provisions as the Committee shall
determine that are not inconsistent with the terms and provisions of the Plan.
Notwithstanding the designation of an Option as an ISO in the applicable Option
Agreement, to the extent the limitations of Section 5.10 of the Plan are
exceeded with respect to the Option, the portion of the Option in excess of the
limitation shall be treated as a NSO.
 
5.4  Option Price.  The price at which Shares may be purchased under an Option
(the “Option Price”) shall not be less than 100 percent (100%) of the Fair
Market Value of the Shares on the date the Option is granted. However, in the
case of a Ten Percent Shareholder, the Option Price for an ISO shall not be less
than 110 percent (110%) of the Fair Market Value of the Shares on the date the
ISO is granted. Subject to the


8



--------------------------------------------------------------------------------



 



limitations set forth in the preceding sentences of this Section 5.4, the
Committee shall determine the Option Price for each grant of an Option under the
Plan.
 
5.5  Duration of Option.  An Option shall not be exercisable after the earlier
of (i) the general term of the Option specified in the applicable Award
Agreement (which shall not exceed ten years) or (ii) the period of time
specified in the applicable Award Agreement that follows the Holder’s
Termination of Employment or severance of affiliation relationship with the
Company. Unless the applicable Award Agreement specifies a shorter term, in the
case of an ISO granted to a Ten Percent Shareholder, the Option shall expire on
the fifth anniversary of the date the Option is granted.
 
5.6  Amount Exercisable.  Each Option may be exercised at the time, in the
manner and subject to the conditions the Committee specifies in the Award
Agreement in its sole discretion.
 
5.7  Exercise of Option.
 
(a)  General Method of Exercise.  Subject to the terms and provisions of the
Plan and the applicable Award Agreement, Options may be exercised in whole or in
part from time to time by the delivery of written notice in the manner
designated by the Committee stating (1) that the Holder wishes to exercise such
Option on the date such notice is so delivered, (2) the number of Shares with
respect to which the Option is to be exercised and (3) the address to which any
certificate representing such Shares should be mailed. Except in the case of
exercise by a third party broker as provided below, in order for the notice to
be effective the notice must be accompanied by payment of the Option Price by
any combination of the following: (a) cash, certified check, bank draft or
postal or express money order for an amount equal to the Option Price under the
Option, (b) an election to make a cashless exercise through a registered
broker-dealer (if approved in advance by the Committee or an executive officer
of the Company) or (c) any other form of payment which is acceptable to the
Committee.
 
(b)  Exercise Through Third-Party Broker.  The Committee may permit a Holder to
elect to pay the Option Price and any applicable tax withholding resulting from
such exercise by authorizing a third-party broker to sell all or a portion of
the Shares acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the Option Price and any
applicable tax withholding resulting from such exercise.
 
5.8  Notification of Disqualifying Disposition.  If any Optionee shall make any
disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), such Optionee shall notify the Company of such
disposition within ten (10) days thereof.
 
5.9  No Rights as Shareholder.  An Optionee shall not have any rights as a
shareholder with respect to Shares covered by an Option until the date such
Shares are issued by the Company; and, except as otherwise provided in
Section 4.5, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such shares.
 
5.10  $100,000 Limitation on ISOs.  To the extent that the aggregate Fair Market
Value of Shares with respect to which ISOs first become exercisable by a Holder
in any calendar year exceeds $100,000, taking into account both Shares subject
to ISOs under the Plan and Shares subject to ISOs under all other plans of the
Company or any parent or subsidiary corporation of the Company, as such terms
are defined in Section 424 of the Code, such Options shall be treated as NSOs.
For this purpose, the “Fair Market Value” of the Shares subject to Options shall
be determined as of the date the Options were awarded. In reducing the number of
Options treated as ISOs to meet the $100,000 limit, the most recently granted
Options shall be reduced first. To the extent a reduction of simultaneously
granted Options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which Shares are to be
treated as shares acquired pursuant to the exercise of an ISO.


9



--------------------------------------------------------------------------------



 



ARTICLE VI

 
Share Appreciation Rights
 
6.1  Authority to Grant SAR Awards.  Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant SARs under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine. Subject to the terms and conditions of the Plan, the Committee
shall have complete discretion in determining the number of SARs granted to each
Holder and, consistent with the provisions of the Plan, in determining the terms
and conditions pertaining to such SARs.
 
6.2  General Terms.  Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, an amount equal to the excess of (a) the Fair Market Value of
one Share on the date of exercise over (b) the grant price of the SAR, which
shall not be less than one hundred percent (100%) of the Fair Market Value of
one Share on the date of grant of the SAR.
 
6.3  SAR Agreement.  Each Award of SARs granted under the Plan shall be
evidenced by an Award Agreement that shall specify (a) the grant price of the
SAR, (b) the term of the SAR, (c) the vesting and termination provisions of the
SAR and (d) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. The Committee may impose
such additional conditions or restrictions on the exercise of any SAR as it may
deem appropriate.
 
6.4  Term of SAR.  The term of a SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided that no SAR shall be
exercisable on or after the tenth anniversary date of its grant.
 
6.5  Exercise of SAR.  A SAR may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes.
 
6.6  Payment of SAR Amount.  Upon the exercise of a SAR, a Holder shall be
entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a Share on the date of
exercise over the grant price of the SAR by the number of Shares with respect to
which the SAR is exercised. At the discretion of the Committee, the payment upon
SAR exercise may be in cash, in Shares of equivalent value, in some combination
thereof or in any other manner approved by the Committee in its sole discretion.
The Committee’s determination regarding the form of SAR payout shall be set
forth in the Award Agreement pertaining to the grant of the SAR.
 
6.7  Termination of Employment.  Each Award Agreement shall set forth the extent
to which the Holder of a SAR shall have the right to exercise the SAR following
the Holder’s Termination of Employment. Such provisions shall be determined in
the sole discretion of the Committee, may be included in the Award Agreement
entered into with the Holder, need not be uniform among all SARs issued pursuant
to the Plan, and may reflect distinctions based on the reasons for termination.
 
ARTICLE VII

 
Restricted Share Awards
 
7.1  Restricted Share Awards.  The Committee may make Awards of Restricted
Shares to eligible persons selected by it. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Share Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Restricted Shares, the Committee may issue such instructions to the Company’s
share transfer agent in connection therewith as it deems appropriate. The
Committee may also cause any certificate for Shares issued pursuant to a
Restricted Share Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
Shares be represented by book or electronic entry rather than a certificate, the
Company may take such steps to restrict transfer of the Shares as counsel for
the Company considers necessary or advisable to comply with applicable law.


10



--------------------------------------------------------------------------------



 



7.2  Restricted Share Award Agreement.  Each Restricted Share Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions as the Committee may specify.
 
7.3  Holder’s Rights as Shareholder.  Subject to the terms and conditions of the
Plan and the applicable Award Agreement, each recipient of a Restricted Share
Award shall have all the rights of a shareholder with respect to any issued
Restricted Shares included in the Restricted Share Award during the Period of
Restriction established for the Restricted Share Award and (i) dividends paid
with respect to Restricted Shares in cash or property other than Shares or
rights to acquire Shares or shall be paid to the recipient of the Restricted
Share Award currently and (ii) dividends paid in Shares or rights to acquire
Shares shall be added to and become a part of the Restricted Shares. During the
Period of Restriction, certificates representing the Restricted Shares shall be
registered in the Holder’s name and bear a restrictive legend to the effect that
ownership of such Restricted Shares, and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms, and conditions provided in the
Plan and the applicable Award Agreement. Such certificates shall be deposited by
the recipient with the Secretary of the Company or such other officer of the
Company as may be designated by the Committee, together with all share transfer
forms or other instruments of assignment, each endorsed in blank, which will
permit transfer to or purchase by the Company of all or any portion of the
Restricted Shares which shall be forfeited in accordance with the Plan and the
applicable Award Agreement.
 
ARTICLE VIII

 
Restricted Share Unit Awards
 
8.1  Authority to Grant RSU Awards.  Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant RSU Awards
under the Plan to eligible persons in such amounts and upon such terms as the
Committee shall determine. The amount of, the vesting and the transferability
restrictions applicable to any RSU Award shall be determined by the Committee in
its sole discretion. The Committee shall maintain a bookkeeping ledger account
that reflects the number of RSUs credited under the Plan for the benefit of a
Holder.
 
8.2  RSU Award.  An RSU Award shall be similar in nature to a Restricted Share
Award except that no Shares are actually issued or transferred to the Holder
until a later date specified in the applicable Award Agreement. Each RSU shall
have a value equal to the Fair Market Value of a Share.
 
8.3  RSU Award Agreement.  Each RSU Award shall be evidenced by an Award
Agreement that contains any Substantial Risk of Forfeiture, transferability
restrictions, form and time of payment provisions and other provisions not
inconsistent with the Plan as the Committee may specify.
 
8.4  Dividend Equivalents.  An Award Agreement for an RSU Award may specify that
the Holder shall be entitled to the payment of Dividend Equivalents under the
Award.
 
8.5  Form of Payment Under RSU Award.  Payment under an RSU Award shall be made
in either cash or Shares, or any combination thereof, as specified in the
applicable Award Agreement.
 
8.6  Time of Payment Under RSU Award.  A Holder’s payment under an RSU Award
shall be made at such time as is specified in the applicable Award Agreement.
The Award Agreement shall specify that the payment will be made (1) by a date
that is no later than the date that is two and one-half (2 1/2) months after the
end of the Fiscal Year in which the RSU Award payment is no longer subject to a
Substantial Risk of Forfeiture or (2) at a time that is permissible under
Section 409A.
 
8.7  No Rights as Shareholder.  Each recipient of a RSU Award shall have no
rights of a shareholder with respect to any Shares underlying such RSUs until
such date as the underlying Shares are issued.


11



--------------------------------------------------------------------------------



 



ARTICLE IX

 
Performance Share Awards and Performance Unit Awards
 
9.1  Authority to Grant Performance Share Awards and Performance Unit
Awards.  Subject to the terms and provisions of the Plan, the Committee, at any
time, and from time to time, may grant Performance Share Awards and Performance
Unit Awards under the Plan to eligible persons in such amounts and upon such
terms as the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Performance Share Award or
Performance Unit Award shall be based upon the attainment of such Performance
Goals as the Committee may determine. If the Committee imposes vesting or
transferability restrictions on a Holder’s rights with respect to Performance
Share or Performance Unit Awards, the Committee may issue such instructions to
the Company’s share transfer agent in connection therewith as it deems
appropriate. The Committee may also cause any certificate for Shares issued
pursuant to a Performance Shares or Performance Unit Award to be imprinted with
any legend which counsel for the Company considers advisable with respect to the
restrictions or, should the Shares be represented by book or electronic entry
rather than a certificate, the Company may take such steps to restrict transfer
of the Shares as counsel for the Company considers necessary or advisable to
comply with applicable law.
 
9.2  Performance Goals.  A Performance Goal must be objective such that a third
party having knowledge of the relevant facts could determine whether the goal is
met. Such a Performance Goal may be based on one or more business criteria that
apply to the Holder, one or more business units of the Company, or the Company
as a whole, with reference to one or more of the following: earnings per share,
total shareholder return, cash return on capitalization, increased revenue,
revenue ratios (per employee or per customer), net income, share price, market
share, return on equity, return on assets, return on capital, return on capital
compared to cost of capital, return on capital employed, return on invested
capital, shareholder value, net cash flow, operating income, EBITDA (earnings
before interest, income taxes, non-cash impairment losses, depreciation and
amortization (or any combinations thereof)), cash flow, cash flow from
operations, cost reductions and cost ratios. Goals may also be based on
performance relative to a peer group of companies. Unless otherwise stated, such
a Performance Goal need not be based upon an increase or positive result under a
particular business criterion and could include, for example, maintaining the
status quo or limiting economic losses (measured, in each case, by reference to
specific business criteria). Performance Goals may be determined by including or
excluding, in the Committee’s discretion, items that are determined to be
extraordinary, unusual in nature, infrequent in occurrence, related to the
disposal or acquisition of a segment of a business, or related to a change in
accounting principal, in each case, based on Opinion No. 30 of the Accounting
Principles Board (APB Opinion No. 30) or other applicable accounting rules, or
consistent with Company accounting policies and practices in effect on the date
the Performance Goal is established. In interpreting Plan provisions applicable
to Performance Goals and Performance Shares or Performance Unit Awards, it is
intended that the Plan will conform with the standards of section 162(m) of the
Code and Treasury Regulations § 1.162-27(e)(2)(i), and the Committee in
establishing such goals and interpreting the Plan shall be guided by such
provisions. Prior to the payment of any compensation based on the achievement of
Performance Goals, the Committee must certify in writing that applicable
Performance Goals and any of the material terms thereof were, in fact,
satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Shares or Performance Unit Awards made
pursuant to the Plan shall be determined by the Committee.
 
9.3  Time of Establishment of Performance Goals.  A Performance Goal for a
particular Performance Share Award or Performance Unit Award must be established
by the Committee prior to the earlier to occur of (a) 90 days after the
commencement of the period of service to which the Performance Goal relates or
(b) the lapse of 25 percent of the period of service, and in any event while the
outcome is substantially uncertain.
 
9.4  Award Agreement.  Each Performance Share Award or Performance Unit Award
shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.
 
9.5  Form of Payment Under Performance Unit Award.  Payment under a Performance
Unit Award shall be made in cash and/or Shares as specified in the Holder’s
Award Agreement.


12



--------------------------------------------------------------------------------



 



9.6  Time of Payment Under Performance Unit Award.  A Holder’s payment under a
Performance Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (1) by a date that is no later than the date that is two and
one-half (21/2) months after the end of the calendar year in which the
Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (2) at a time that is permissible under Section 409A.
 
9.7  Holder’s Rights as Shareholder With Respect to Performance Awards.  Each
Holder of a Performance Share Award shall have all the rights of a shareholder
with respect to the Shares issued to the Holder pursuant to the Award during any
period in which such issued Shares are subject to forfeiture and restrictions on
transfer, including without limitation, the right to vote such Shares. Each
Holder of a Performance Unit Award shall have no rights of a shareholder with
respect to any Shares underlying such Performance Unit Award until such date as
the underlying Shares are issued.
 
9.8  Increases Prohibited.  None of the Committee or the Board may increase the
amount of compensation payable under a Performance Shares or Performance Unit
Award. If the time at which a Performance Shares or Performance Unit Award will
vest or be paid is accelerated for any reason, the number of Shares subject to,
or the amount payable under, the Performance Shares or Performance Unit Award
shall be reduced if necessary to comply with the Department of Treasury
Regulation section 1.162-27(e)(2)(iii) to reasonably reflect the time value of
money.
 
9.9  Shareholder Approval.  No issuances of Shares or payments of cash will be
made pursuant to this Article IX unless the shareholder approval requirements of
Department of Treasury Regulation section 1.162-27(e)(4) are satisfied.
 
ARTICLE X

 
Other Share-Based Awards
 
10.1  Authority to Grant Other Share-Based Awards.  The Committee may grant to
eligible persons other types of equity-based or equity-related Awards not
otherwise described by the terms and provisions of the Plan (including, subject
to applicable law, the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the issue or transfer of Shares to Holders,
or payment in cash or otherwise of amounts based on the value of Shares and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.
 
10.2  Value of Other Share-Based Award.  Each Other Share-Based Award shall be
expressed in terms of Shares or units based on Shares, as determined by the
Committee.
 
10.3  Payment of Other Share-Based Award.  Payment, if any, with respect to an
Other Share-Based Award shall be made in accordance with the terms of the Award,
in cash or Shares or any combination thereof as the Committee determines.
 
10.4  Termination of Employment.  The Committee shall determine the extent to
which a Holder’s rights with respect to Other Share-Based Awards shall be
affected by the Holder’s Termination of Employment. Such provisions shall be
determined in the sole discretion of the Committee and need not be uniform among
all Other Share-Based Awards issued pursuant to the Plan.
 
ARTICLE XI

 
Cash-Based Awards
 
11.1  Authority to Grant Cash-Based Awards.  Subject to the terms and provisions
of the Plan, the Committee, at any time, and from time to time, may grant Awards
of cash under the Plan to eligible persons in such amounts and upon such terms
as the Committee shall determine.


13



--------------------------------------------------------------------------------



 



11.2  Value of Cash-Based Award.  Each Cash-Based Award shall specify a payment
amount or payment range as determined by the Committee.
 
11.3  Payment of Cash-Based Award.  Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award, in
cash.
 
11.4  Termination of Employment.  The Committee shall determine the extent to
which a Holder’s rights with respect to Cash-Based Awards shall be affected by
the Holder’s Termination of Employment. Such provisions shall be determined in
the sole discretion of the Committee and need not be uniform among all
Cash-Based Awards issued pursuant to the Plan.
 
ARTICLE XII

 
Substitution Awards
 
Awards may be granted under the Plan from time to time in substitution for share
options and other awards held by employees of other Entities who are about to
become Employees, or whose employer is about to become an Affiliate as the
result of a merger, amalgamation or consolidation of the Company with another
Entity, or the acquisition by the Company of substantially all the assets of
another Entity, or the acquisition by the Company of at least fifty percent
(50%) of the issued and outstanding stock, shares or securities of another
Entity as the result of which such other Entity will become an Affiliate of the
Company. The terms and conditions of the substitute Awards so granted may vary
from the terms and conditions set forth in the Plan to such extent as the
Committee at the time of grant may deem appropriate to conform, in whole or in
part, to the provisions of the Award in substitution for which they are granted.
 
ARTICLE XIII

 
Administration
 
13.1  Awards.  The Plan shall be administered by the Committee or, in the
absence of the Committee, the Plan shall be administered by the Board. The
members of the Committee shall serve at the discretion of the Board. The
Committee shall have full power and authority to administer the Plan and to take
all actions that the Plan expressly contemplates or are necessary or appropriate
in connection with the administration of the Plan with respect to Awards granted
under the Plan. The Board shall administer the Plan with respect to the grant of
Awards to Directors.
 
13.2  Authority of the Committee.  The Committee shall have full power to
interpret and apply the terms and provisions of the Plan and Awards made under
the Plan, and to adopt such rules, regulations and guidelines for implementing
the Plan as the Committee may deem necessary or proper, all of which powers
shall be exercised in the best interests of the Company and in keeping with the
objectives of the Plan. A majority of the members of the Committee shall
constitute a quorum for the transaction of business, and the vote of a majority
of those members present at any meeting shall decide any question brought before
that meeting. Any decision or determination reduced to writing and signed by a
majority of the members shall be as effective as if it had been made by a
majority vote at a meeting properly called and held. All questions of
interpretation and application of the Plan, or as to Awards granted under the
Plan, shall be subject to the determination, which shall be final and binding,
of a majority of the whole Committee. No member of the Committee shall be liable
for any act or omission of any other member of the Committee or for any act or
omission on his own part, including but not limited to the exercise of any power
or discretion given to him under the Plan, except those resulting from his own
gross negligence or willful misconduct. In carrying out its authority under the
Plan, the Committee shall have full and final authority and discretion,
including but not limited to the following rights, powers and authorities to
determine the persons to whom and the time or times at which Awards will be
made; determine the number and exercise price of Shares covered in each Award
subject to the terms and provisions of the Plan; determine the terms, provisions
and conditions of each Award, which need not be identical and need not match the
default terms set forth in the Plan; accelerate the time at which any
outstanding Award will vest; prescribe, amend and rescind rules and regulations
relating to


14



--------------------------------------------------------------------------------



 



administration of the Plan; and make all other determinations and take all other
actions deemed necessary, appropriate or advisable for the proper administration
of the Plan.
 
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in this Section 13.2. The Committee may employ
attorneys, consultants, accountants, agents, and other persons, any of whom may
be an Employee, and the Committee, the Company, and its officers and Board shall
be entitled to rely upon the advice, opinions, or valuations of any such
persons.
 
13.3  Decisions Binding.  All determinations and decisions made by the Committee
or the Board, as the case may be, pursuant to the provisions of the Plan and all
related orders and resolutions of the Committee or the Board, as the case may
be, shall be final, conclusive and binding on all persons, including the
Company, the Holders and the estates and beneficiaries of Holders.
 
13.4  No Liability.  Under no circumstances shall the Company, the Board or the
Committee incur liability for any indirect, incidental, consequential or special
damages (including lost profits) of any form incurred by any person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to the Plan or the Company’s, the Committee’s or the
Board’s roles in connection with the Plan.
 
ARTICLE XIV

 
Amendment or Termination of Plan
 
14.1  Amendment, Modification, Suspension, and Termination.  Subject to
Section 14.2, the Board may, at any time and from time to time, alter, amend,
restate, modify, suspend, or terminate the Plan in whole or in part; provided,
however, that, without the prior approval of the Company’s shareholders and
except as provided in Section 4.5, the Board shall not directly or indirectly
lower the Option Price of a previously granted Option or the grant price of a
previously granted SAR; no amendment of the Plan shall be made without
shareholder approval if shareholder approval is required by applicable law or
stock exchange rules.
 
14.2  Awards Previously Granted.  Notwithstanding any other provision of the
Plan to the contrary, no alteration, amendment, restatement, modification,
suspension or termination of the Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under the Plan, without
the written consent of the Holder holding such Award.
 
ARTICLE XV

 
Miscellaneous
 
15.1  Unfunded Plan/No Establishment of a Trust Fund.  Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the United States Employee Retirement
Income Security Act of 1974, as amended.


15



--------------------------------------------------------------------------------



 



15.2  No Employment Obligation.  The granting of any Award shall not constitute
an employment contract, express or implied, nor impose upon the Company or any
Affiliate any obligation to employ or continue to employ, or utilize the
services of, any Holder. The right of the Company or any Affiliate to terminate
the employment of any person shall not be diminished or affected by reason of
the fact that an Award has been granted to him, and nothing in the Plan or an
Award Agreement shall interfere with or limit in any way the right of the
Company or its Affiliates to terminate any Holder’s employment at any time or
for any reason not prohibited by law.
 
15.3  Tax Withholding.  The Company or any Affiliate shall be entitled to deduct
from other compensation payable to each Holder any sums required by federal,
state, cantonal, local or similar tax law to be withheld with respect to the
vesting or exercise of an Award or lapse of restrictions on an Award. In the
alternative, the Company may require the Holder (or other person validly
exercising the Award) to pay such sums for taxes directly to the Company or any
Affiliate in cash or by check within one day after the date of vesting, exercise
or lapse of restrictions. In the discretion of the Committee, and with the
consent of the Holder, the Company may reduce the number of Shares issued to the
Holder upon such Holder’s exercise of an Option to satisfy the tax withholding
obligations of the Company or an Affiliate; provided that the Fair Market Value
of the Shares not issued shall not exceed the Company’s or the Affiliate’s
Minimum Statutory Tax Withholding Obligation. The Committee may, in its
discretion, permit a Holder to satisfy any Minimum Statutory Tax Withholding
Obligation arising upon the vesting of an Award by issuing to the Holder a
reduced number of Shares in the manner specified herein. If permitted by the
Committee and acceptable to the Holder, at the time of vesting of shares under
the Award, the Company shall (a) calculate the amount of the Company’s or an
Affiliate’s Minimum Statutory Tax Withholding Obligation on the assumption that
all such Shares vested under the Award are to be issued, (b) reduce the number
of such Shares actually issued so that the Fair Market Value of the Shares
withheld from issuance on the vesting date approximates the Company’s or an
Affiliate’s Minimum Statutory Tax Withholding Obligation and (c) in lieu of the
Shares withheld from issuance, remit cash to the United States Treasury and/or
other applicable governmental authorities, on behalf of the Holder, in the
amount of the Minimum Statutory Tax Withholding Obligation. The Company shall
withhold from issuance only whole Shares to satisfy its Minimum Statutory Tax
Withholding Obligation. Where the Fair Market Value of the Shares withheld from
issuance does not equal the amount of the Minimum Statutory Tax Withholding
Obligation, the Company shall withhold from issuance Shares with a Fair Market
Value slightly less than the amount of the Minimum Statutory Tax Withholding
Obligation and the Holder must satisfy the remaining minimum withholding
obligation in some other manner permitted under this Section 15.3. The Shares
withheld from issuance by the Company shall be authorized but unissued Shares
and the Holder’s right, title and interest in the rights to subscribe for such
Shares shall terminate. The Company shall have no obligation upon vesting or
exercise of any Award or lapse of restrictions on an Award until the Company or
an Affiliate has received payment sufficient to cover the Minimum Statutory Tax
Withholding Obligation with respect to that vesting, exercise or lapse of
restrictions. Neither the Company nor any Affiliate shall be obligated to advise
a Holder of the existence of the tax or the amount which it will be required to
withhold.
 
15.4  Gender and Number.  If the context requires, words of one gender when used
in the Plan shall include the other and words used in the singular or plural
shall include the other.
 
15.5  Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
15.6  Headings.  Headings of Articles and Sections are included for convenience
of reference only and do not constitute part of the Plan and shall not be used
in construing the terms and provisions of the Plan.
 
15.7  Other Compensation Plans.  The adoption of the Plan shall not affect any
outstanding options, restricted shares or restricted share units, nor shall the
Plan preclude the Company from establishing any other forms of incentive
compensation arrangements for Employees or Directors.


16



--------------------------------------------------------------------------------



 



15.8  Other Awards.  The grant of an Award shall not confer upon the Holder the
right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.
 
15.9  Successors.  All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company or
continuing company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, amalgamation, redomestication, plan or
scheme of arrangement, share exchange consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
 
15.10  Law Limitations/Governmental Approvals.  The granting of Awards and the
issuance of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
 
15.11  Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Plan prior to obtaining
any approvals from governmental agencies that the Company determines are
necessary or advisable; and completion of any registration or other
qualification of the Shares under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.
 
15.12  Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
15.13  Fractional Shares.  No fractional Shares shall be issued or acquired
pursuant to the Plan or any Award. If the application of any provision of the
Plan or any Award Agreement would yield a fractional Share, such fractional
Share shall be rounded down to the next whole Share if it is less than 0.5 and
rounded up to the next whole Share if it is 0.5 or more.
 
15.14  Investment Representations.  The Committee may require any person
receiving Shares pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the Shares for investment and without any
present intention to sell or distribute such Shares.
 
15.15  Persons Residing Outside of the United States.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to determine which Affiliates shall be covered by the Plan; determine
which persons employed outside the United States are eligible to participate in
the Plan; amend or vary the terms and provisions of the Plan and the terms and
conditions of any Award granted to persons who reside outside the United States;
establish subplans and modify exercise procedures and other terms and procedures
to the extent such actions may be necessary or advisable — any subplans and
modifications to Plan terms and procedures established under this Section 15.15
by the Committee shall be attached to the Plan document as Appendices; and take
any action, before or after an Award is made, that it deems advisable to obtain
or comply with any necessary local government regulatory exemptions or
approvals. Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the United States
Securities Exchange Act of 1934, as amended, the Code, any securities law or
governing statute or any other applicable law.
 
15.16  Governing Law.  The provisions of the Plan and the rights of all persons
claiming thereunder shall be construed, administered and governed under the laws
of the State of Texas without regard to choice of law provisions therein.


17